%.            OFFICE   OF THE   ATTORNEY      GENERAL       OF TEXAS
                                   AUSTIN
     GROVERSELLERS
     AT~RNII GEWZRAL



umorible leaver 88ker, Chairman
State Board of Control
Austin, Texan

Dear JuUc;d Baker8                Opinion    Ilo.   Oref+6S

                                  Rer   Ccmetruction      of B. B;'Ho. 3b1,
                                        49th Legielature w
                                        to   the loortiea     of




purah8ee 4T rhrt ia known a
at Au&in.    Tbe Tribune Bui
and elnoe its tenktire
tire sad Bueineerr co
3OWd Of uontre1, it                                       Bkte Oitiae
B~ilUi~g~ ruthorldeb                                      ilt, 81~3 the




                                             this phree of the     situation.




                            uildlnmg~ shall be deelgned to aa-
                           reme Court of Texas and Its Cow-
                           a; the Conrf~of Criminal Appeals
                           Commission of Apperle; the Stete’s
                      ore the Court of.Crimli~al Appeals; tbe
        Court of Civil Appe81sr Third bicltrict;     the Attorney
        ffeneral~ of Texas, and such other offioes    es speoe
        therein Will pernit.      This building shall be known
        ae the Etate Courta BuildinK-*

            Geotlon 5 deelores:
                                                                      237

     xionorable wearer Baker - page 2
'Y
I+


               ‘The   other
                          o? arid buildinge shall be design-
          ed and oonstruated for ottice spa40 only, exoept
          the ground floor nhloh shall be designed to oare
          for tenrate engaged in 8uoh bueinesses aa will
          best aoeommodate the needs o? State otfiaers and
          employees; eepeoiallT the drug, oate and barber
          businecss. The name of this building shall be the
          'State O?tioe Building.'"


               Seotlon 6 18      le   tOll0Ymr

               "That the Skfe Courta Building mhall be lo-
          arted on the lot ot land nor o44upled by the Sal-
          ton Building.   8mid lot more partioularl~ dew
          orlbed a's tollorsr The '(lesthalt ot the Sortd
          one-halt (l/2) of Blook 122, aa shorn on the
          orlg%nal plot of the olty ot 4stin."


               Seotlon   7 lo:

                'That the State Ottloe Building shall be
          plaaed on the lot demoribea as tollorsr North
          one-half  (l/2) at Bleak 124, 8e1 ohom by the
          orlglnal lot ot the olty or Aumtln.    8016 one-
          h8lt (1/2y blook Is bounded on the rest by Colo-
          rado Street, on the.north by 11th Street, on the
          east by Congress AYenue.'

               Bout~dJBill Ilo. 201 osrrles an appropriation, but it
     is not solely an appropriation bill; It is more -- it la a
     legi~latlve sot proriding for the o4netruotlon of two State
     o??fee buildings.   The 8pprouriation III an in4ldent to the
     major purpose of the construation 0t the two build&g:s.    The
     Legislature having speciflaally prorided that the State Courts
     Building shall be loaated on the land now oaaupied by the wal-
     t0n Building, and having epe4ltioally described the ground upon
     which the came should be loaated, mu&h location becomes an in-
     tegral part ot the aat, which is binding.    It caimot be Ignored
     or Yiolated upon any reaeons of aonrenlenae, economy or other-
     wise.

               The appropriation providing for the constru4tion of
     much building is, of Oourse, prediaated uponthe law eseential
     to the appropriation, nhioh law, as has been pointed ,Out, re-
f$
      Sena#able
,,.,+'.           Weaver Baker - page 3
*.    :
;~ .-
1.::'


      @rea   the bnfldlag to be on the site of the Walton Building
      east of Congress Avenue, and not on the vaoant property of
      the State west of Congrens Arenue~. There 16, therefore, no
      *pre-axieting 18~" for an appropriation for the building my-
      where other than on the Walton site.




                                      ATTO3NST tShB&’   OF TEXAS




                                                        APPROVED   @x 17,l945